Opinión disidente emitida por el
Juez Asociado Señor Her-nández Denton.
Es lamentable que apenas dos (2) meses después de ha-*755ber hecho los pronunciamientos vertidos en Pueblo v. Rivera Torres, 121 D.P.R. 128 (1988), una mayoría de este Tribunal hoy proceda a limitarlas a base de una interpretación muy restrictiva de la “relación de causalidad fáctica”.
Vistos los hechos de este caso y conforme a los pronuncia-mientos vertidos en Pueblo v. Calderón Laureano, 113 D.P.R. 574 (1982), y Pueblo v. Rivera Torres, supra, en el presente caso no procedía una acusación por la muerte del coautor Iván Abad García, al amparo de la doctrina de asesi-nato estatutario. Contrario a la mayoría de este Tribunal, reafirmo hoy la vigencia de nuestros pronunciamientos ver-tidos en Pueblo v. Rivera Torres, supra, pág. 139, cuando señalamos que:
El imputarle al apelante Rivera Torres la muerte de su co-autor, provocada únicamente por las actuaciones de este úl-timo, sería extender la aplicación de la doctrina a una situación más allá de la considerada en Pueblo v. Calderón Laureano, supra, ya que entendemos que la doctrina de asesi-nato estatutario, según expresada en el Art. 83 del Código Penal, supra, e interpretada en Pueblo v. Calderón Laureano, supra, sólo comprende aquellas situaciones en que el propio autor del delito o su cómplice ocasionan una muerte o, aun cuando los autores del delito no ocasionan la muerte directa-mente, sí ponen en marcha su sucesión de eventos que ocasio-nan la muerte de la víctima del delito o de un tercero inocente. (Énfasis suplido y en el original.)